         Case 1:19-cv-02521-SAG Document 519 Filed 09/13/21 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

JUDY JIEN, et al.,                               *
                                                 *
       Plaintiffs,                               *
                                                 *
v.                                               *     Civil Case No. 1:19-CV-2521-SAG
                                                 *
PERDUE FARMS, INC., et al.,                      *
                                                 *
       Defendants.                               *
                                                 *
                                          *************
                                             ORDER

       For purposes of this Order, the parties’ joint letter on custodians and objections to Rule 34

requests (“Joint Letter”), ECF 498-99, shall be treated as a series of motions to compel by Plaintiffs

against Defendants. The rulings below apply only to the Defendants who objected as to each

particular issue, and do not govern other Defendants who previously reached agreements with

Plaintiffs to produce certain items. As outlined below, and for the reasons stated in the conference

call conducted on this 13th day of September, 2021, it is ORDERED that Plaintiffs’ Motions to

Compel are DENIED IN PART and GRANTED IN PART as follows:


       1) As to the Chicken Defendants, 1 CMS, WMS, and Agri Stats, the Relevant Time Period

           for unstructured data is January 1, 2008 to August 30, 2019. The Relevant Time Period

           for structured data is January 1, 2005 to August 30, 2019. The Motion to Compel

           further response is denied.




1
 For purposes of this Motion, the Chicken Defendants are Koch, Fieldale, Sanderson, Mountaire, Peco,
Wayne, Simmons, Tyson/Keystone, and Perdue.


                                                  1
 Case 1:19-cv-02521-SAG Document 519 Filed 09/13/21 Page 2 of 3



2) As to Butterball and JOTS, the Relevant Time Period for unstructured data is January

   1, 2014 to August 30, 2019. The Relevant Time Period for structured data is January

   1, 2013 to August 30, 2019. The Motion to Compel further response is denied.

3) To resolve the parties’ dispute with respect to “hiring or recruiting” documents,

   Request for Production (“RFP”) No. 3 will be limited to documents related to hiring

   and recruiting only if the documents have a nexus to compensation and benefits. Put

   differently, the term “or the hiring or recruiting” will be struck from revised RFP No.

   3. With regards to revised RFP No. 7, the term “members of” shall be removed. The

   Motion to Compel further response is denied.

4) As to the definition of “employee” in the requests, Plaintiffs’ definition of employee

   (which includes independent contractors) will govern, except as to RFP No. 3.

5) As to RFP No. 3, “employee” shall be limited to members of the proposed class.

6) Plaintiffs’ Motion to Compel wholesale production of physical or electronic calendars,

   contact lists, travel logs, and expense reports, as requested in RFP No. 4, is denied.

   However, the Parties are ordered to meet and confer to agree upon search terms and

   subject matter limitations to facilitate production of relevant entries in the custodians’

   calendars, contact lists, travel logs, and expense reports.

7) Plaintiffs’ Motion to Compel with regards to RFP No. 19 is denied.

8) As to RFP No. 20, Plaintiffs’ Motion to Compel current and past versions of document

   retention policies from the Relevant Time Period, as to Defendant Sanderson, is

   granted.




                                         2
       Case 1:19-cv-02521-SAG Document 519 Filed 09/13/21 Page 3 of 3



      9) The following rulings are made with respect to designation of custodians:

             a. Keystone: Plaintiffs may designate as custodians any three of their five

                 proposed plant-level employees. Plaintiffs’ remaining requests to designate

                 Keystone custodians are denied.

             b. Sanderson: Plaintiffs’ motion to designate Lampkin Butts as custodian is

                 granted. Plaintiffs may also designate as custodians any four of their eight

                 proposed plant-level employees. Plaintiffs’ remaining requests to designate

                 Sanderson custodians are denied.

             c. JOTS: Plaintiffs may designate as custodians any two of its six proposed plant-

                 level employees. Plaintiffs’ remaining requests to designate JOTS custodians

                 are denied.

             d. Butterball: Plaintiffs’ requests to designate Debra Samuels and Mishlee

                 Fernandez as custodians are granted.        Plaintiffs may also designate as

                 custodians any two of its remaining four proposed plant-level employees.

                 Plaintiffs’ other requests to designate Butterball custodians are denied.

             e. Plaintiffs’ requests to designate additional custodians from Tysons and

                 Simmons will be addressed at a subsequent teleconference tomorrow.


Dated: September 13, 2021                                                  /s/
                                                           Stephanie A. Gallagher
                                                           United States District Judge




                                               3
